Title: From John Adams to Jabez Bowen, 18 May 1789
From: Adams, John
To: Bowen, Jabez


          
            Sir—
            New york May 18th 1789—
          
          I have received your two letters of April 21 and 28th and am obliged to you for introducing your Brother Oliver Bowen Esqr, to whom I wish success in his pursuits— But the Senators & Representatives from Georgia and other States in its neighbourhood will be most naturally consulted upon his application
          your Observations upon the high duty upon Molasses, are all very just and have been reapetedly urged in the house of Representatives but without success— this Article enters so deeply into every branch of the Northern Commerce & Navigation; into so many of our Manufactures, and into so many of the neccessities of common Life, that the burthen now imposed is somewhat unequal. it has been softened a little but not enough.—
          What can be done with your Obstinate Neighbours, I know not. I would do every thing in my power to draw them by the bands of Love, into the path of their own interest & duty— I have conversed with the President and with Members of both Houses on this subject. But it really seems too much, after what is passed, to think of

Addresses or Speeches. Addresses and Speeches Should come from the Other Party— I shall continue to be as friendly as possible to Rhode Island, but it is too small a part of America to dictate to all the rest— I should be obliged by a continuance of your correspondence upon these subjects but am too much in haste at present to enlarge— With great Esteem I am Sir your most obedt / Servant.
          
            John Adams
          
        